DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments
Applicant’s arguments, see Remarks, filed 07/23/2021, with respect to the claims have been fully considered and are persuasive.  The rejection of 05/18/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-5, 7-13 and 17-25 are allowed.  The following is an examiner’s statement of reasons for allowance: 
as to claim 1, the prior art does not teach or disclose having two attached guides on a plate;
as to claim 5, the prior art does not teach or disclose at least two guiding devices arranged in parallel, being spaced from each other on a base table wherein the spacing is perpendicular to the feed direction wherein the two guiding devices are attached to the base table in a form-fit and/or force-fit manner;
as to claim 7, the prior art does not teach or disclose a supply device having at least one guide device attached to a base wherein the guide device has an essentially U-shaped profile element.

As to allowed claims 1, 5, 7 and 12, the combinations described above, respectively, with the rest of the claim language is not taught or fairly suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651